DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed with the After Final Consideration Program (AFCP 2.0) request on 24 August 2022.  As directed by the amendment: claims 1, 2, 5, 6, 9, 11, 12, 16 & 19 have been amended, claim 8 has been cancelled, and claim 21 has been added.  Thus, claims 1-7 & 9-21 are presently pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the various objection and 35 U.S.C. 112(b) rejections set forth in the previous action. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Sushil Iyer on 06 September 2022.
The application has been amended as follows: 
IN THE CLAIMS: 
Claim 19: 	The method of claim 18, wherein the deployment tool comprises a second plurality of rollers attached to an outer surface of the deployment tool, wherein retracting the deployment tool from the inner volume defined by the sealing sleeve comprises guiding movement of, by the second plurality of rollers, the deployment tool [[out of the inner volume defined by the sealing sleeve.

Allowable Subject Matter
Claims 1-7 & 9-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753       

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753